Citation Nr: 1130931	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-38 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of teeth due to a shrapnel wound for compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In October 2009, the Board remanded this claim for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This claim was previously treated as a claim to reopen a previously denied claim for entitlement to service connection.  However, additional service personnel records have been obtained negating the need for new and material evidence to be presented prior to reviewing the claim on the merits.  See 38 C.F.R. § 3.156(c) (2010).  

The issue of entitlement to service connection for loss of teeth for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.    


FINDINGS OF FACT

1.  The lay statements that the Veteran's front teeth were knocked out as a result of being hit by shrapnel in the mouth are not reliable.  

2.  The Veteran does not have any tooth loss as a result of bone loss due to trauma or disease during service.  
CONCLUSION OF LAW

The criteria for establishing service connection for compensation purposes for loss of teeth due to a shrapnel wound have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, May 2007 and July 2007 letters, issued prior to the decision on appeal, provided the Veteran notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service dental records and service personnel records, VA treatment records, a statement from one of the Veteran's service comrades, and hearing testimony.

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection for loss of teeth due to a shrapnel wound for compensation purposes.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that shows the Veteran lost teeth due to a shrapnel injury to his mouth during service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Board notes that the case was remanded in October 2009 to obtain the Veteran's service personnel records.  Service personnel records were associated with the claims file in November 2009 and July 2010.  Attempts were made to obtain citations for the Veteran's two Purple Hearts; however, these records could not be obtained.  In June 2011, the Veteran's representative was contacted by telephone and told of VA's efforts to obtain these records.  The representative contacted the Veteran, who stated that he did not have a copy of his Purple Heart citations.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2010).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that while serving in Vietnam he was hit with shrapnel in the mouth and lost several teeth as a result.  Under the law, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  The Veteran is a combat veteran, as evidenced by his receipt of two Purple Hearts.  However, in this case the Board finds that Veteran's lay statements are outweighed by clear and convincing evidence to the contrary.  

In April 2007, the Veteran reported that he believed that he received a second Purple Heart for wounds to the mouth.  Two months later, he explained that he took shrapnel to the mouth which knocked out his upper teeth in the front.  Also in June 2007, he reported that the shrapnel injury to the mouth occurred in February 1968 and resulted in dental surgery for extraction of all upper incisors and canine teeth, for which he was given a partial temporary plate.  On other occasions he has reported that the injury to the mouth occurred sometime after he was put back on full duty after taking shrapnel to the right side of the body in January 1968.  For example, in October 2007 the Veteran told VA personnel that his front teeth were knocked out when he was hit by shrapnel after returning to his unit after a previous shrapnel injury in January 1968.  

In August 2009, the Veteran testified that he had all his teeth prior to service but they were not in the greatest shape.  He reported being hit with shrapnel in his mouth while on a mission and that his front upper teeth were knocked out in this incident.  He stated that the dentist pulled the rest of his teeth and that this was in late 1967 or early 1968.  He reported having no further dental treatment.  When asked if he had a scar on his lip he replied that there used to be a small scar on his lip.  

In a November 2007 statement, one of the Veteran's service comrades reported that while he was not with the Veteran at the time of the Veteran's injury, he remembers that the Veteran's unit was involved in a skirmish with the North Vietnamese Army (NVA) which involved mortar and rifle fire.  The Veteran was evacuated and his comrade remembered the Veteran having a big gap between his teeth, which was repaired in country.  

Service treatment and dental records reflect that at entry the Veteran was missing teeth numbers 1, 2, 3, 4, 5, 12, 13, 14, 15, 17, 18, 30, 31, and 32.  Additionally, dental work was needed for teeth 7, 8, 9, 10, 19 and 29.  At separation, the Veteran was missing the teeth noted at entry, as well as teeth 7, 8, 9, 10, 19, 27, 28, and 29.  Dental records reflect that in April 1967 teeth 7, 8, 9, 10, and 19 were extracted.  Tooth 29 was extracted in May 1967.  A partial denture was made and inserted in September 1967.  The Veteran was hit with shrapnel fragments in the right side and stomach (not the face) in January 1968.  The Veteran's denture was repaired in March 1968.  At separation the Veteran only reported a shrapnel injury to the right flank and examination did not reveal any indication of shrapnel wound to the face or mouth.  A VA examination performed in January 1969 noted that there were no skin abnormalities of the face.  

Service personnel records reflect that the Veteran received two Purple Hearts.  The records appear to reflect that these medals were awarded due to injuries incurred in January 1968, although the citations for the medals could not be obtained.  Service records also indicate that the Veteran did not arrive in Vietnam until September or October 1967.  

The Board finds the Veteran's lay statements regarding losing his teeth as a result of shrapnel injury to be unreliable.  The Veteran describes being hit in the mouth with shrapnel in Vietnam and losing his upper front teeth as a result.  Such an injury is not reflected in the service records.  Instead, service records reflect that the Veteran's upper front teeth were extracted before he ever set foot in Vietnam.  Moreover, the Veteran reported being hit with shrapnel in the upper lip and that he had a small scar for some time, yet an examination of the face in January 1969 revealed no skin abnormalities of the face.  Examination at separation from service also revealed no injuries from being hit with shrapnel in the mouth and at that time the Veteran only reported being hit with shrapnel to the right flank.  For these reasons, the Board finds that Veteran's statements are not credible and are outweighed by clear and convincing evidence to the contrary.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount 
the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

While the Veteran's service comrade stated that the Veteran was medically evacuated after a skirmish with the NVA, such is consistent with the Veteran's receipt of a shrapnel wound to the right side of the body documented in the service treatment records.  Likewise, the observation that the Veteran was missing some front teeth does not help the claim as the service records do reflect that the Veteran's front teeth were missing as a result of extraction prior to the Veteran's Vietnam service and the denture that replaced the teeth was repaired while he was serving in Vietnam.  

The Board recognizes that it is unclear when or how teeth 27 and 28 were lost during service; however, the Veteran has not described any trauma to that area (lower teeth) that could have resulted in loss of the teeth and there is no evidence that these teeth were lost as a result of a bone disease.  The only trauma described by the Veteran was from shrapnel to the upper teeth.  Not only was that reported trauma to a different area of the mouth, but, as discussed above, the reports of that trauma have been found to be lacking in credibility.  

In summary, there is no medical or credible lay evidence of tooth loss as a result of bone loss caused by a trauma to the mouth during service.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for loss of upper teeth due to a shrapnel wound for compensation purposes is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


